United States Court of Appeals
                      For the First Circuit


No. 16-2334

                    UNITED STATES OF AMERICA,

                             Appellee,

                                v.

   JAQUAN CASANOVA, a/k/a Cass, a/k/a Joffy, a/k/a Joffy Joe,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                    Lynch, Stahl, and Kayatta,
                          Circuit Judges.


     Chauncey B. Wood, with whom Eva Jellison, Meredith Shih, and
Wood & Nathanson, LLP were on brief, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
William D. Weinreb, Acting United States Attorney, was on brief, for
appellee.


                          March 26, 2018
           LYNCH, Circuit Judge.        After an eight-day jury trial,

Jaquan Casanova was convicted of tampering with a witness (Darian

Thomson) by attempting to kill him (and almost succeeding), in

violation of 18 U.S.C. § 1512(a)(1)(C), and of making false statements

to a federal agent, in violation of 18 U.S.C. § 1001.

           On appeal, Casanova asks this court to reverse his

conviction and raises three unpreserved claims of error, described

below.   We affirm.   We reiterate that criminal defendants do not

ordinarily have a right to individual voir dire of every prospective

juror as to potential racial bias, whether in lieu of or in addition

to group voir dire.    See United States v. Parker, 872 F.3d 1, 8

(1st Cir. 2017). Here, the district court individually questioned

at sidebar any prospective juror who had expressed racial bias during

group voir dire. There was no plain error.

                                   I.

           We recount the relevant facts "in the light most favorable

to the verdict." United States v. Van Horn, 277 F.3d 48, 50 (1st Cir.

2002) (citing United States v. Escobar-de Jesus, 187 F.3d 148, 157

(1st Cir. 1999)). On the evening of April 30, 2013, Boston police

officers   investigating   a   report    of   a   gunshot   in   Dorchester,

Massachusetts found a man later identified as Darian Thomson in the

driver's seat of a parked car, bleeding from a head wound. 1             The

individual who had alerted the authorities, Shaqukurra Thomas,

     1     Thomson survived, but was left permanently disabled.

                                 - 2 -
reported that she had been in the passenger's seat when Thomson was

shot.   In an interview with investigators later that evening, and

again at Casanova's trial, Thomas recounted the events leading up

to the attack. Her account at trial was supplemented by the testimony

of two other witnesses: Anthony Harris and Jacquelyn Lungelow.

           On the afternoon of April 30, Thomas met with Thomson, whom

she had first met a few days earlier. After driving around Dorchester

and Mattapan for a few hours, the two of them visited Raymond Jeffreys,

purportedly Thomson's "friend[]," at Jeffreys's apartment in Roxbury.

There, Thomson and Thomas briefly socialized with Jeffreys, Lungelow,

Harris, and Casanova -- none of whom Thomas had previously met.

           Jeffreys led a multi-state sex-trafficking organization,

a drug-dealing business, and a fraudulent check-cashing operation.

Lungelow was a prostitute who worked for Jeffreys at the time. Harris

was Jeffreys's childhood friend. Casanova was longtime friends with

Harris and Jeffreys, occasionally sold drugs for Jeffreys, and had

reportedly told Harris that he would "do anything for [Jeffreys]."

As for Thomson, he ran a sex-trafficking operation of his own, but

at times partnered with Jeffreys and shared information with him.

Earlier in 2013, Jeffreys had told Harris and others that he suspected

Thomson was a "rat," i.e., a government informant, who was "snitching"

on him.

           At Jeffreys's apartment, Harris saw Jeffreys and Casanova

talking in the kitchen and observed Jeffreys pat his waist, raise

                                - 3 -
his left arm, and make a shooting motion with his hand.       Shortly

thereafter, Jeffreys asked Thomson to take Harris to McDonald's.

Thomson drove Thomas, Harris, and Casanova to a nearby McDonald's

in Dorchester, and Harris went inside to order food.      When Harris

returned, Casanova stated that he wanted to "pick up something from

his boy" and instructed Thomson to park the car at an intersection

nearby. Casanova then got out of the car, shot Thomson through the

driver's seat window, and fled from the scene with Harris.

          Thomas did not know, and was initially unable to identify,

any of the individuals involved in the shooting other than the victim.

On May 1, she was presented with a photo array that did not contain

pictures of any of the defendants; she did not identify anyone in

the array. That same day, Jeffreys was questioned by investigators

and admitted that Thomson had visited his apartment on the afternoon

of April 30th and had left with a woman and two men, but he claimed

that he did not know their identities. The investigation continued.

          Nearly two years later, the police presented Thomas with

a second photo array.   Thomas stated that one of the photographs,

depicting Casanova, looked somewhat like the shooter, but she

expressed doubt because she recalled the shooter as having a tattoo

on his neck whereas Casanova's picture did not show any tattoo. When

Casanova was interviewed by law enforcement in January 2015, "he

denied knowing Jeffreys well, denied having seen Jeffreys since 2011,

and denied knowing where Jeffreys lived in 2013."

                                - 4 -
          Investigators ultimately concluded that Casanova was the

shooter and that Harris was the man who had accompanied him in the

back seat of Thomson's car.   Security footage from the McDonald's to

which Thomson had driven on the night of the shooting showed a man

matching Thomas's description entering the restaurant and interacting

with an employee. That employee identified Harris as the man in the

surveillance video.    Harris, testifying at trial pursuant to an

immunity agreement, in turn identified Casanova as the individual

who had traveled to the McDonald's with him, Thomson, and Thomas,

and as the individual who later shot Thomson. Lungelow corroborated

Harris's account, testifying that Jeffreys had told her on the evening

of April 30th that Casanova and Harris had "handled the situation"

by shooting Thomson because he was "ratting."      Finally, forensic

investigators analyzed prints collected from certain items recovered

from the inside of Thomson's car the day after the shooting, and

determined that some belonged to Harris and one belonged to Casanova.

          On April 16, 2015 a grand jury returned a twenty-five count

third superseding indictment charging Casanova, Jeffreys, and Corey

Norris (a friend and associate of Jeffreys) with multiple crimes.

Norris and Jeffreys faced various counts of sex trafficking and

related offenses. The indictment charged Casanova and Jeffreys with

tampering with a witness by attempting to kill Thomson, in violation

of 18 U.S.C. § 1512(a)(1)(C), and conspiracy to engage in the same,

in violation of 18 U.S.C. § 1512(k), and charged Casanova with making

                                - 5 -
false statements to a federal agent regarding his relationship with

Jeffreys, in violation of 18 U.S.C. § 1001. Norris and Jeffreys pled

guilty and were sentenced to fifteen and thirty years' imprisonment,

respectively.

           Casanova went to trial.      The jury found him guilty of

witness tampering and making false statements, but acquitted him on

the conspiracy count. Casanova was sentenced to twenty-eight years'

imprisonment and five years of supervised release. He now appeals

and asks this court to vacate his conviction and remand for a new

trial.

                                  II.

           Casanova makes three claims of error: that (1) the district

court violated his Sixth Amendment right to a fair and impartial jury

trial when it failed to individually question all prospective jurors

about potential racial bias; (2) the government's fingerprint expert

made a prejudicial false statement exaggerating the accuracy of

fingerprint analysis as a method of forensic identification; and

(3)   the district court violated Federal Rule of Evidence 403 when

it allowed the government to introduce prejudicial testimonial

evidence as to Jeffreys's physically abusive treatment of the

prostitutes who worked for him.

           Casanova did not preserve any of his claims, and thus our

review is for plain error.    Casanova "must show that (1) an error

occurred, (2) the error was obvious, (3) the error affected

                                - 6 -
substantial rights, and (4) the error seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."        United

States v. Espinal-Almeida, 699 F.3d 588, 600 (1st Cir. 2012) (citing

United States v. Delgado-Hernández, 420 F.3d 16, 19-20 (1st Cir.

2005)).

A.   Voir Dire

           Casanova first challenges the district court's failure to

individually question every prospective juror about racial bias after

at least one juror at sidebar professed to harbor such prejudice

despite not having revealed that prejudice during group voir dire.

           Before trial, the parties filed lists of proposed questions

they wished the court to ask during voir dire. Casanova did not submit

any question pertaining to racial bias.      On the first day of jury

selection, the court asked defense counsel if he "wanted [the court]

to ask a racial bias question." Defense counsel assented, without

making any suggestions or requests regarding the form or substance

of the court's questioning.

           At the start of voir dire, the court addressed the entire

pool of prospective jurors and explained that it would ask them a

series of questions. The court instructed the group of jurors to stand

up to answer "yes," and informed them that anyone who did so in response

to any question would be subsequently questioned at sidebar.        The

court then asked the group of jurors questions on various topics.

When it reached the topic of racial bias, the court stated that

                                 - 7 -
Casanova was African American and admirably noted, "[i]t is difficult

sometimes in our society for people to talk openly about issues such

as race or racial bias or prejudice . . . but your duties and obligations

as citizens and as potential jurors in this case require your complete

honesty and candor." The court followed up with two questions to the

group: (1) whether any juror had "any feelings of any kind that may

affect [his or her] ability in any way to be a fair and impartial

juror in the trial of an African American defendant," and (2) whether

any juror "fe[lt] that the defendant, Mr. Casanova, [was] more likely

to have committed the offenses charged against him because of his

race."    Three jurors (Nos. 7, 67, and 70) stood up to the first

question; none to the second.

            Once it finished questioning the jury pool as a group, the

court    individually   interviewed   those   jurors   who   had   provided

affirmative responses.     With respect to the three jurors who had

acknowledged potentially harboring racial prejudices, the court

questioned Juror 7 but filled all juror slots before reaching Jurors

67 and 70. Juror 7 explained that he was concerned about the large

number of African Americans in prison, and felt that "something needs

to be done" about it.   In addition, two other jurors, who had answered

affirmatively to questions unrelated to racial bias, made statements

at sidebar that touched upon race. Juror 28, who indicated she had

previously been involved with the criminal justice system, explained

at sidebar that her daughter had been hit by a car and that the driver

                                 - 8 -
had been criminally charged.    When asked whether she thought the

incident would affect her impartiality as a juror in Casanova's case,

she responded, "I would like to think I hate the person and not the

color of his skin, so I think I could be impartial." Juror 34, who

had responded to multiple voir dire questions, volunteered at sidebar

that he harbored racial prejudice: he acknowledged that he "ha[d]n’t

been the same since they let OJ Simpson go," and added that he had

not responded to the court's group questions regarding racial bias

because he "didn’t want to be embarrassed by it." The court excused

Jurors 7, 28, and 34.

           Casanova argues that the district court's reliance on group

voir dire as a mechanism for exposing prospective jurors' potential

racial biases was inadequate to safeguard his right to an impartial

jury.   He argues that the court instead should have individually

questioned each prospective juror regarding whether they harbor any

such prejudice. This court reviews a district court's conduct of voir

dire for abuse of discretion, see United States v. Gelin, 712 F.3d
612, 621 (1st Cir. 2013), but where the defendant failed to object

contemporaneously to the district court's procedure, we review only

for plain error, see Espinal-Almeida, 699 F.3d at 600. At no point

during the jury selection process did Casanova request that the court

individually question the prospective jurors regarding racial bias.

Accordingly, plain error review applies.



                                - 9 -
           Casanova's attempt to establish plain error is foreclosed

by United States v. Parker, 872 F.3d 1 (1st Cir. 2017).        Parker

squarely rejected the categorical "theory . . . that if the case facts

suggest the judge should voir dire on race, then only an individual

voir dire will do." Id. at 8.2   To the contrary, the court emphasized

that

           where "the subject of possible racial bias must
           be 'covered' by the questioning of the trial
           court in the course of its examination of
           potential jurors," the Supreme Court has been
           "careful not to specify the particulars by which
           this could be done" -- noting, for example, that
           it has "not . . . require[d] questioning of
           individual jurors about facts or experiences
           that might have led to racial bias."

Id. (quoting Mu'Min v. Virginia, 500 U.S. 415, 431 (1991)); see also

United States v. Hosseini, 679 F.3d 544, 555 (7th Cir. 2012) (holding

that "ordinarily, questioning jurors as a group" is constitutionally

sufficient "even when the defendant belongs to a racial, ethnic, or

religious minority and juror bias on one or more of these grounds

might be a concern").

           Casanova makes two attempts at distinguishing Parker.

First, he argues that the district court here had actual evidence

that the group voir dire was inadequate at ferreting out racial bias

because one juror disclosed harboring such prejudice at sidebar after

       2  We need not address the parties' disagreement as to whether
the court's inquiry into racial prejudice in Casanova's case was
constitutionally mandated. If group voir dire suffices when the
inquiry into racial bias is mandatory, then a fortiori it suffices
when the inquiry is performed at the court's discretion.

                                 - 10 -
remaining silent during group questioning.     Second, he argues that

his case is particularly "racially charged" because he was charged

with a violent offense (attempt to kill) and the trial evidence showed

that one of his alleged co-conspirators had abused white prostitutes,

whereas in Parker the defendant was charged with a non-violent crime

(possession of a firearm) and there was, in Casanova's words, no

"cross-racial perpetrator-victim dynamic."

            As to Casanova's first argument, we reject the proposition

that upon discovering that a prospective juror was not forthcoming

during group voir dire, a district court is required to conduct an

individualized inquiry as to racial bias for every other juror in

the pool.   Such a rule would impose a potentially significant burden

on the court and on jurors. It would also withdraw defense counsel's

discretion to decide, as a tactical matter, whether to ask the court

for individual voir dire and so provide the prosecution the

opportunity to challenge any jurors who would -- at sidebar but not

before their peers -- disclose a pro-defendant bias. In Casanova's

case, the evidence of racial bias in the jury pool cut both ways.

Juror 7 disclosed bias favoring the defendant, whereas Juror 34

disclosed bias against the defendant.

            And in any event, the fact that one or more jurors who are

not forthcoming during group voir dire later reveal a prejudice does

not render it any more likely that the remaining members of the jury

pool harbor hidden prejudice. It cannot be that, as Casanova would

                                - 11 -
have    us   find,   group   voir   dire   is   generally   constitutionally

satisfactory but is rendered infirm whenever a juror discloses his

prejudice for the first time at sidebar. In such an instance, it is

sufficient for the court to excuse the biased juror(s), as the court

did here.

             We also reject Casanova's second argument that this case

differs from Parker because it, in his view, raises greater concerns

regarding the possibility of racial prejudice affecting the jury's

deliberations. We reject the argument's premise from the outset, as

the testimony introduced at trial actually revealed that Jeffreys

had abused prostitutes of different racial backgrounds, not just white

prostitutes. In addition, Casanova and his victim were of the same

race.    Thus, the case lacked the cross-racial perpetrator-victim

dynamic Casanova suggests. In any event, Parker soundly held that

group voir dire was ordinarily adequate even where the inquiry into

racial bias is constitutionally required because "[r]ace [is] . . .

'inextricably bound up with the conduct of defendant's trial.'"

Parker, 872 F.3d at 7 (quoting United States v. Brown, 938 F.2d 1482,

1485 (1st Cir. 1991)).

B.      Finger and Palm Print Expert Testimony

             Casanova next asserts on appeal, for the first time, that

one of the government's witnesses provided what he characterizes as

demonstrably false testimony regarding the reliability of fingerprint



                                    - 12 -
analysis as a technique of forensic identification. He did not object

to or move to strike this purportedly misleading testimony.

            At trial, Ioan Truta, a senior criminalist in the Latent

Print Unit of the Boston Police Department, testified about the

history of fingerprint examinations in criminal investigations, the

"ACE-V" method (analysis, comparison, evaluation, and verification)

his   department        uses   to    compare     fingerprints    and   perform

identifications, and the results of analyses he performed on prints

collected from the scene of Thomson's shooting. Truta identified one

particular palm impression, located on a straw wrapper found in the

back seat of the car in which Thomson was shot, as belonging to

Casanova.   Witnesses had testified that Casanova was in that back

seat. On cross-examination, Truta testified, "[a]s far as I know,

in the United States the[re] are not more than maybe 50 erroneous

identification[s], which comparing with identification[s] that are

made daily, thousands of identification[s], the error rate will be

very small."     Truta had previously cautioned that it would be

inappropriate      to     claim     that   the    rate   of     false-positive

identifications is zero.            Truta then made similar assertions on

redirect regarding the number of instances of false positives known

to him and the prevalence of fingerprint identifications.                Truta

emphasized that his testimony was based on what he had read in the

literature, and expressly acknowledged that at the time of his

testimony, there was "no known database of latent prints" that would

                                      - 13 -
permit a statistical analysis of false-positive rates for fingerprint

identifications.

            The crux of Casanova’s challenge is that Truta "claimed

falsely that the error rate in fingerprint comparisons was effectively

zero" but that it is undisputed in the scientific community that the

false-positive rates for fingerprint analyses are "greater than

zero." 3   Casanova argues that this alleged misrepresentation was

prejudicial because Truta’s palm-print identification of Casanova

provided corroboration to testimony from unreliable witnesses who

had placed Casanova in Thomson's car on the night of the shooting.

            But Casanova's argument mischaracterizes what happened.

Truta never testified that the error rate for fingerprint examinations

was   "effectively   zero,"   "virtually   zero,"   or   "functionally

indistinguishable from zero." Rather, Truta testified that in light

of the number of recorded errors he knew of from his own review of

the literature, and the number of fingerprint identifications made

daily, he expected the error rate to be "very small." He did not

calculate or assert any particular error rate and he specifically

cautioned that whatever the rate may be, it would not be zero. On

redirect he acknowledged that there was no statistical method

      3    Casanova does not renew on appeal his argument to the
district court that expert testimony based on fingerprint analysis
should be generally inadmissible. Any such challenge is waived, see
United States v. Henry, 848 F.3d 1, 7 (1st Cir. 2017), and would fail
in any event, see United States v. Pena, 586 F.3d 105, 109-11
(1st Cir. 2009) (noting generally that expert testimony on latent
fingerprint identifications has been routinely allowed).

                                - 14 -
generally accepted in the field for determining actual statistical

probabilities of erroneous identifications.            This is the classic

stuff of cross-examination and redirect.

           Even assuming, arguendo, that the jury had understood Truta

as   suggesting   that    the    false-positive     rate    for    fingerprint

identifications was as low as "50 . . . out of millions," Casanova

has not shown that such implied rate would have been so off base as

to have made its introduction plain error.

           Casanova    grounds     his   entire    challenge      on    a     single

post-trial report that provided recommendations to the executive

branch regarding the use of fingerprint analysis as forensic evidence

in the courtroom. See President's Council of Advisors on Sci. and

Tech., Forensic Science in Criminal Courts: Ensuring Scientific

Validity of Feature-Comparison Methods (2016).             The report, issued

after Casanova's trial had already ended, is not properly before this

court, and in any event it does not endorse a particular false-positive

rate or range of such rates.

C.   Testimony About Jeffreys's Treatment of Women Prostitutes

           Finally, Casanova challenges the admission at trial of

evidence as to Jeffreys's abusive treatment of the women who worked

for him as prostitutes.         Several former prostitutes described in

detail Jeffreys's sex-trafficking enterprise and his resort to

predatory and coercive tactics -- isolating and exploiting vulnerable

women,   withholding     their    income,    and   prohibiting         them    from

                                    - 15 -
interacting with other men -- as well as outright violence in order

to maintain control over them. Casanova contends that the admission

of this testimony violated Federal Rule of Evidence 403 in that the

risk of unfair prejudice to him substantially outweighed the

testimony's probative value.

          We review preserved objections to evidentiary rulings for

abuse of discretion, United States v. Ford, 839 F.3d 94, 109 (1st

Cir. 2016), and unpreserved objections for plain error, United States

v. Almeida, 748 F.3d 41, 50 (1st Cir. 2014).       Before trial, the

government moved in limine to admit evidence as to "Casanova's

involvement in Jeffreys' criminal organization." Casanova objected

on the basis that evidence of his alleged participation in Jeffreys's

activities would be more prejudicial than probative as to him, but

did not specifically argue that testimony regarding Jeffreys's

treatment of his prostitutes would be unduly prejudicial. And when

that testimony was given at trial, Casanova did not challenge it.4

Casanova did not preserve the Rule 403 claim that he now brings on

appeal. See id. (holding that objecting to a motion in limine to admit

evidence does not by itself preserve an objection to the admission

of that evidence where the district court's in limine ruling admitting




     4    Casanova cites in his brief a few objections that he made
to testimony relating to Jeffreys's criminal activities, but none
of the objections concerned Jeffreys's resort to violence against
his prostitutes.

                               - 16 -
the evidence was not final and the appellant failed to object at

trial).

           The district court committed no error, much less plain

error, in admitting testimony as to Jeffreys's abusive treatment of

the prostitutes who worked for him. The testimony had substantial

probative value.     The government's theory of the case was that

Jeffreys ordered Casanova to kill Thomson to prevent him from

cooperating with law enforcement.          The testimony at issue was

probative of Jeffreys's motive in ordering Thomson killed because

it delineated the scope and seriousness of the criminal enterprise

Jeffreys wanted to protect by ordering the murder.

           Moreover, Casanova's claim of "spillover" prejudice rings

hollow. No witness at trial testified that Casanova himself engaged

in any of the abusive acts attributed to Jeffreys.            One former

prostitute testified, on the contrary, that Casanova "was always

really nice to [her] and polite. . . .       A lot of guys were really

disrespectful, and he wasn't." Casanova himself acknowledges in his

brief that the "[w]itnesses consistently described Casanova as having

no real involvement with Jeffreys' sex trafficking enterprise." The

jury   clearly   distinguished   between   Casanova   and   Jeffreys   and

acquitted Casanova of the conspiracy charge. To the extent Casanova

nonetheless feared that the jury might be inclined to punish him for

Jeffreys's acts, he could have requested a limiting instruction, but

never did so.    Under these circumstances, Casanova's speculative

                                 - 17 -
assertion on appeal that testimony regarding Jeffreys's violence

inflamed the jury against him lacks force.   We conclude that the

admission of the testimony did not clearly violate Federal Rule of

Evidence 403.

                              III.

          We affirm Casanova's conviction.




                             - 18 -